MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                              Mar 11 2016, 8:27 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Thomas C. Allen                                          Gregory F. Zoeller
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         Angela N. Sanchez
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Sanchez K. Williams,                                     March 11, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A04-1508-CR-1125
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         02D06-1504-MR-2



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A04-1508-CR-1125 | March 11, 2016      Page 1 of 6
[1]   Sanchez Williams appeals his convictions for Murder,1 enhanced by the use of a

      firearm,2 and Robbery, a Level 5 felony.3 He argues that the trial court’s

      redaction of a deposition violated the doctrine of completeness. Finding that

      the trial court committed no error—and that even if the trial court did err, it was

      harmless—we affirm.


                                                    Facts
[2]   Twenty-one-year-old Moath Nassir was murdered on December 29, 2014, in

      front of the convenience store he owned and operated in Fort Wayne. He and

      Williams knew each other—Williams would occasionally walk in the store,

      “look at the camera, stick his middle [finger] up, snatch something, and run out

      the door.” Tr. 430. Williams also sometimes sold stolen electronics to Nassir.

      Two weeks before December 29, Nassir kicked Williams out of the store for

      stealing.


[3]   The video surveillance cameras recorded a man in a black hoodie and white

      tennis shoes walking near the store around 8 p.m. on December 29. Jacquease

      Jeanty, who Williams encountered near the store, later identified Williams as

      that man. Williams told Jeanty that he wanted to steal a hoodie from the store,




      1
          Ind. Code § 35-42-1-1.
      2
          Ind. Code § 35-50-2-11.
      3
          I.C. § 35-42-5-1.


      Court of Appeals of Indiana | Memorandum Decision 02A04-1508-CR-1125 | March 11, 2016   Page 2 of 6
      but Jeanty declined to participate. Jeanty was continuing toward his house

      when he heard a single gunshot a few minutes later.


[4]   A few moments after the surveillance cameras recorded Williams and Jeanty

      walking near the entrance to the store, the cameras recorded Williams and

      Nassir running out of the alley on the side of the store. The tape captured a

      struggle in which Williams climbed on top of Nassir and punched and kicked

      him several times. At some point during the fight, Williams shot Nassir in the

      stomach. Later ballistics evidence confirmed that the bullet was fired from

      within a few inches of Nassir’s body. Nassir bled to death from the wound.


[5]   Around 9 p.m., Williams showed up at his friend’s house. He entered, but

      exited a few minutes later to vomit outside. Henry Sweeney was at that house,

      and would later testify that Williams said, “sh*t went bad” and “he tried to

      fight and I shot him.” Tr. 232. Williams had told Sweeney before that he

      thought Nassir’s store would be easy to rob. Williams also showed Sweeney an

      iPhone and cash that he said he took from Nassir.


[6]   Williams also told Paul Manuel, a former employee of Nassir, that he killed

      Nassir. Williams showed Manuel the iPhone, and Manuel observed that

      Nassir’s pictures were still on the phone. Williams also showed Manuel some

      injuries that Williams sustained in his fight with Nassir.


[7]   A DNA analysis disclosed Williams’s DNA on Nassir’s sweater. When the

      police searched Williams’s residence, they found white tennis shoes, a black

      jacket, and Nassir’s identification documents.

      Court of Appeals of Indiana | Memorandum Decision 02A04-1508-CR-1125 | March 11, 2016   Page 3 of 6
[8]    In January 2015, Manuel told the police what Williams had told him. On April

       12, 2015, the State charged Williams with murder, felony murder, robbery, and

       alleged an enhancement due to Williams’s use of a firearm.


[9]    At trial, Manuel failed to appear, and the trial court ruled that his deposition

       testimony would be read into the record. Counsel for Williams objected,

       arguing that the admission of the deposition would violate Williams’s right to

       confront and cross-examine,4 and that if it were admitted, it should be admitted

       in its entirety with no redactions. The trial court eventually sided with the

       State, allowing the following redactions: Manuel’s two prior felony convictions,

       which were over twenty years old; some details regarding the stolen electronics

       Williams would occasionally sell to Nassir; and the circumstances surrounding

       Manuel’s initial statement to the police (he was in the back of a police car).


[10]   On June 26, 2015, the jury found Williams guilty as charged. The trial court

       vacated the felony murder conviction, and sentenced Williams to sixty-five

       years for murder—enhanced by twenty years for the use of a firearm—and six

       years for the robbery, to be served consecutively. Williams now appeals.




       4
        Counsel for Williams was present at the deposition, and, although Williams was not present himself,
       counsel for Williams did not request that Williams be present. Williams does not assert on appeal that the
       admission of this deposition violated his right to confront and cross-examine.

       Court of Appeals of Indiana | Memorandum Decision 02A04-1508-CR-1125 | March 11, 2016             Page 4 of 6
                                    Discussion and Decision
[11]   Williams has one argument on appeal: he argues that the omission of the

       redacted portions of Manuel’s deposition was reversible error. The admission

       or exclusion of evidence is a matter left to the sound discretion of the trial court,

       and we will reverse only upon an abuse of that discretion. Greenboam v. State,

       766 N.E.2d 1247 (Ind. Ct. App. 2002). An abuse of discretion occurs where the

       decision is clearly against the logic and effect of the facts and circumstances. Id.


[12]   We first find that the trial court did not err by admitting the redacted version of

       Manuel’s deposition into evidence. Indiana Evidence Rule 106 provides that

       “[i]f a party introduces all or part of a writing or recorded statement, an adverse

       party may require the introduction, at that time, of any other part—or any other

       writing or recorded statement—that in fairness ought to be considered at the

       same time.” However, “a court need not admit the remainder of the statement,

       or portions thereof, that are neither explanatory nor relevant to the portions

       already introduced.” Lieberenz v. State, 717 N.E.2d 1242, 1248 (Ind. Ct. App.

       1999).


[13]   Here, the portions redacted did not add context to Manuel’s statement. The

       redactions included (1) prior convictions that, because of their age, would not

       have been admissible if Manuel had testified in person, (2) prejudicial

       information regarding irrelevant illegal activities the victim and Williams were

       allegedly involved in, and (3) the location of Manuel when he first spoke with




       Court of Appeals of Indiana | Memorandum Decision 02A04-1508-CR-1125 | March 11, 2016   Page 5 of 6
       police. We cannot say that the trial court abused its discretion to find that

       fairness did not require the inclusion of this information.


[14]   But even if we were to assume that these portions of the deposition should have

       been admitted, the error would clearly be harmless. An error is harmless if its

       probable impact on the jury, in light of all of the evidence in the case, is

       sufficiently minor so as not to affect the substantial rights of the parties. Griffin

       v. State, 664 N.E.2d 373, 376 (Ind. Ct. App. 1996).


[15]   In this case, the State presented the following evidence of Williams’s guilt: a

       surveillance tape of the murder, a witness who identified Williams as the person

       on the tape, multiple witnesses to whom Williams confessed, multiple witnesses

       to whom Williams stated his intent to rob the store, multiple witnesses who saw

       the victim’s phone in Williams’s possession, Williams’s extensive history of

       previous robberies of the store, Williams’s DNA on the victim, the exact

       matching outfit of clothes of the person caught on tape found in Williams’s

       residence, and the victim’s identification papers found in Williams’s possession.

       We cannot believe that the inclusion of three redacted portions of one witness’s

       testimony, on matters tangentially related to the case, could have possibly

       swayed the jury’s mind.


[16]   The judgment of the trial court is affirmed.


       Bradford, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A04-1508-CR-1125 | March 11, 2016   Page 6 of 6